DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1- 17 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase "airtight and light protected" in claim 4, comprises relative terms, “airtight” and “protected” which render the claim indefinite because the terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of degree of tightness or protection required of such a claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over YS (2010/0255114) in view of SA, GK, Leon, Kaur, Holt and F-P, as evidenced by USDA.
SA: Seasoned Advice: Making bread dough in the bread maker and baking it in the oven; published online at least by March 02, 2013 at: https://web.archive.org/web/20130302052057/https://cooking.stackexchange.com/questions/13500/making-bread-dough-in-the-bread-maker-and-baking-it-in-the-oven

GK: Genius Kitchen: Hard-Boiled Egg; published online on April 09, 2002 at: http://www.geniuskitchen.com/recipe/hard-boiled-eggs-24799#activity-feed

Leon: A new approach to study starch changes occurring in the dough-baking process and during bread storage; Z Lebensm Unters Forsch A (1997) 204: 316Ð320.

Kaur: Optimization of Process for Reduction of Antinutritional Factors in Edible Cereal Brans; Food Sci Technol Int. 2012 Oct;18(5):445-54. doi: 10.1177/1082013211428236. Epub 2012 Oct 11.

Holt: An insulin index of foods: the insulin demand generated by 1000-kJ portions of common foods1-3; Am J Clin Nutr 1997;66:1264â€”76.Printed in USA. Â©1997 American Society for Clinical Nutrition.

F-P: Forster-Powell: International table of glycemic index and glycemic load values: 20021-2; Am J Clin Nutr 2002;76:5–56. Printed in USA. © 2002 American Society for Clinical Nutrition.

USDA: Shelf-Stable Food Safety: Issued May 2011.

Independent claim 1
YS teaches a method of producing nutritional composite meals for infants/small children (ab.)  

Carbohydrates and protein
YS teaches the nutritional composite meals, include:
at least one composition (0056), including:
at least one carbohydrate containing meal component (0058); and 
at least one protein containing meal component (0057).

Structure (minced)
As for the structure of the carbohydrate and protein components being disintegrated, homogenized or minced: YS teaches the food is preferably mashed (0066) and ready to eat (0069) which illustrates they are at least disintegrated or minced, prior to being stored.  






Packaging
As for the carbohydrate and protein components being packaged separately from each other: YS teaches the invention is toward a kit of diet compositions (ab.), comprising energy from carbohydrates and/or proteins (0025), wherein the diet compositions are preferably individually packaged (0069).  
Therefore, YS provides a plurality of diet compositions, comprising: energy from carbohydrates and/or proteins (0025), wherein the diet compositions are individually packaged (0069), as claimed.  

Gelatinized starch/Inactivated enzymes
YS does not discuss enzymes in the foods, however teaches the meal components include foods like bread (see Menus 2-3, paras. 129-130) and hard boiled eggs (see Menu 2, para. 129). 
SA also teaches about bread, and provides it is made by baking it in the oven until it has an internal temperature of 195°–205°F (see Preparation section).
GK also teaches about hard boiled eggs, and provides they are boiled in water.  
Although it is not written down in the teaching, such steps encompasses cooking the individual meal components with time/temperature conditions that guarantee gelatinization of starch and inactivation of enzyme inhibitors.  




Further, Leon teaches about the gelatinization of starch in baked bread, and when bread dough is baked in an oven at 180 °C (356 °F) for 75 minutes, starch gelatinization begins at 62.87 +/- 1.23 °C and was completed at 78.63 +/- 1.90 °C (i.e. about 142 to 167 °F). See the Bread Sample section and the top of page 318.
Kaur also teaches about the use of wheat products (e.g. comprising carbohydrates and protein) and enzyme inhibitors therein, and further provides that a moist heat of 110 °C for 25 minutes inactivates enzyme inhibitors.  
Therefore, it would be reasonable for one of skill in the art to expect that the teaching of SA above, which provides baking bread (a moist heat) at 350 °F (177 °C) for about 45 minutes, wherein the bread is baked to about 195°–205° in the center would inactivate enzyme inhibitors, if even a small amount.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of using carbohydrates and protein, as the teaching of YS, to include that the starch is gelatinized and any enzyme inhibitors are inactivated, as claimed, because the combination of SA, GK, Leon and Kaur illustrates that the art finds temperature used in the bread baking of the modified teaching to encompassing temperatures that are suitable for gelatinization of the starch and inactivation of enzyme inhibitors in bread (comprising both carbohydrate and protein), which shows that they are suitable for similar intended uses, including methods of using carbohydrates and protein See MPEP 2144.07; further, the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Property/Functionality/Insulin Index
Although the modified teaching does not discuss the Insulin or Glycemic indices, it would be reasonable for one of skill in the art to expect that similar compositions have similar properties and functionality, including wherein the claimed composite meal has an insulin index value is 15ofofnot more than 100% above its Glycemic Index value.
Further, the combination of F-P (Table 1) and Holt (Table 2) show that the glycemic (F-P) and insulin (Holt) indices were known for wide varieties of food types for humans.
Therefore, to achieve a composite meal having an insulin index value is 15ofofnot more than 100% above its Glycemic Index value, one of skill would merely require looking at reference material then applying simple mathematics (e.g. adding and subtracting) to obtain the desired value for amounts/types of ingredients used to make the meal, which would be within the skill of those in the art because it only requires routine skill.
Therefore it would be reasonable to expect that one in the art of making diets of meals for humans from known foods, for them to look up the known ingredients of the meal on available tables to determine their GI and II values and then perform simple mathematics to determine the amounts/types of foods to use to achieve a desired amount, including wherein the meal has an insulin index value is 15ofofnot more than 100% above its Glycemic Index value, as claimed, because such a step would only require routine skill.



In summary, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods of making foods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
The prior art included each element claimed although not necessarily in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known food preparation methods, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Further, a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Dependent claims
As for claim 2, as discussed above YS teaches, the invention is toward a kit of diet compositions (ab.), comprising energy from carbohydrates and/or proteins (0025), wherein the diet compositions are preferably individually packaged (0069).  
YS teaches the nutritional meals comprise a variety of individual packaged compositions that make up shelf-stable baby foods (0001), which imparts they have been heat treated. 


USDA provides evidence that shelf-stable, by definition, means that the foods that are shelve stable include perishable types that must be treated by heat (see How are foods made shelf stable and How does canning make the food shelf stable), therefore YS makes obvious that the meal components therein are heat treated because they are perishable foods that are shelf-stable.

YS further provides examples of cooked food (Tables 6 and 8-9), including a small boiled egg (i.e. protein) and sliced whole wheat bread (carbohydrate) (see the discussion above).  Said teaching further shows that it was known for the two items to be cooked separately, because hard boiled eggs are cooked in a pot of boiling water on a stove, while bread is baked in an oven (see the discussion above).  Therefore the teaching makes obvious that carbohydrate comprising meal components and protein comprising meal components have been heat treated separately.
As for the use of ambient pressure to boil eggs and bake bread, in this case the determination of patentability is based solely on the claimed product itself. The matter of the presence of separate compositions/components comprising carbohydrates/protein does not depend on their method of manufacture because the patentability of a product does not depend on its method of production.  Therefore, such a claim does not distinguish over the teaching above. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).



In the alternative, such a step would have been obvious because although it is not written down by the applied teachings above, one of skill would have the common knowledge that boiling eggs in a pot of water and/or baking bread in an oven are often performed in homes, wherein only ambient pressure is used for cooking.  
The teaching of shelf stable foods and/or oven baking the bread and boiling the eggs, both encompass the use of ambient pressure, because in this specific case the various permutations of types of pressure in the generic are so small (ambient or pressurized) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only two alternatives.
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making cooked food compositions comprising protein/carbohydrates, as the modified teaching above, to include the specifically claimed type of pressure used while they are cooked, ambient, as claimed, because in this specific case the various permutations of types of pressure in the generic are so small (ambient or pressurized) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4


As for claim 3, YS illustrates the nutritional meals comprise a variety of individual cooked food, including a small boiled egg (i.e. protein) and sliced whole wheat bread (carbohydrate).  Bread is known to be oven baked, however, the claims are similarly toward cooking method step which do not distinguish over the cooked food products claimed and provided by YS.

As for claim 5, YS teaches that the meal components are made into suitable portions adjusted for the age of the infant (0053-64), and in Example 2, Table 1, which shows the use of separately, divided, frozen ingredients in suitable portions adjusted for the age of the infant, as claimed. 

As for claim 6, the modified teaching, in SA, provides baking the bread until it has an internal temperature of 195°–205°F, which encompasses that the starch in said carbohydrate containing meal component is fully gelatinized.  
Also, the modified teaching, in Leon, provides that the gelatinization of starch in baked bread, and when bread dough is baked in an oven at 180 °C (356 °F) for 75 minutes, starch gelatinization begins at 62.87 +/- 1.23 °C and was completed at 78.63 +/- 1.90 °C (i.e. about 142 to 167 °F). See the Bread Sample section and the top of page 318.




As for claim 7, it would be reasonable for one of skill in the art to expect that similar compositions have similar properties and functionality, including that the carboxymethyl-lysine (CML) levels for the composite meal are lower than 72 mg/kg protein as measured using ELISA methodology, as claimed.  

As for claim 208, YS provides boiled eggs, and the modified teaching, in Bao, provides that the boiled eggs have a zero glycemic index rating and an insulin index of 31.  Therefore, the modified teaching provides a value of GI x II = 0, which does not exceed 10,000. 

As for claim 9, all of the limitations are discussed above.

As for claim 10, YS teaches the use of whole wheat bread, as discussed above, which is a 15cereal product.

As for claim 11, YS teaches the use of boiled egg, as discussed above.

As for claims 14-15, YS teaches the use of prebiotic, such as inulin (EX 7), which encompasses the claim of:  wherein the meal component further comprises at least one prebiotic, as in claim 14; and wherein the prebiotic carbohydrate is selected from the group consisting of inulin, as in claim 15.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over YS (2010/0255114) in view of SA, GK, Leon, Kaur, Holt and F-P, as evidenced by USDA, as applied to claims 1-3, 5-11 and 14-15 above, further in view of Lamberti.
Lamberti: Aluminium Foil as a Food Packaging Material in Comparison with other materials; Food Reviews International Volume 23, 2007 - Issue 4.

As for claim 4, YS teaches that the meal components are made into suitable portions adjusted for the age of the infant (0053-64), and in Example 2, Table 1, the teaching shows the use of separate frozen ingredients. 
YS teaches that the method comprises that the compositions are individually (i.e. separately) packaged (0069). This provides that the carbohydrate containing meal component and said protein containing meal component are 5frozen and packaged.

YS does not discuss the use of air-tight and light protected packages.  
Lamberti also teaches about packaging food, and further provides that food packaging is known to create barriers to: oxygen and other gasses (i.e. is airtight); and light (i.e. light protecting) to provide the benefit of improved barrier properties (ab.).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of packaging food, as the modified teaching above, to include the use of air-tight and light protected packages, as claimed, because Lamberti illustrates that the art finds such functionality of food packaging to improve the barrier properties of the material used, and further shows that such a thing is suitable for similar intended uses, including methods of packaging food (see MPEP 2144.07),  further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over YS (2010/0255114) in view of SA, GK, Leon, Kaur, Holt and F-P, as evidenced by USDA, as applied to claims 1-3, 5-11 and 14-15 above, further in view of VL (2003/0138476).
YS does not discuss the use of probiotics.
VL also teaches methods of making nutritional baby food formulations (ab.), and further provides the use of probiotics, including the use of lactobacillus (ref, clm. 13).
Such a teaching encompasses the claim of: wherein the meal component further comprised at least one probiotic bacteria, as in claim 12; and wherein the probiotic bacteria is selected from the group consisting of Lactobacillus, as in claim 13.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional baby food formulations, as YS, to include probiotics, as claimed, because VL illustrates that the art finds them to be suitable for similar intended uses, including methods of making nutritional baby food formulations. See MPEP 2144.07.






Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over YS (2010/0255114) in view of SA, GK, Leon, Kaur, Holt and F-P, as evidenced by USDA,  as applied to claims 1-3, 5-11 and 14-15 above, further in view of Mansour (20080113070) and KPR.
KPR: KPR Adcor: Food Grade Bags; copyright 2011.
As for claims 16-17, YS teaches separate packaging, as discussed above, however, doesn’t discuss the type of packaging, as claimed.
Mansour also teaches about food that is packaged and further provides that it is in a strand of separable units (Figs. 3A and 3B) made of thin plastics (0008), as in claim 16).
KPR also teaches about food packages and further provides that they can be custom made to your own size, thickness, properties (as in claim 16) and color specifications (see Flat Poly Bags) (e.g. color coded, as in claim 17). 
Therefore, the combination of Mansour and KPR provides that food bags are known to be used in strands of separable units made of plastic, as in claim 16; and that there is a reasonable expectation of success in achieving one type of food having one color package and another type of food having another color package.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of packaging food, as the modified teaching above, to include that the food packages are in a strand of separable units made of thin plastics wherein packages for separate types of food have their own distinct color, because the combination of Mansour and KPR provides a reasonable expectation of success in achieving one type of food having one color package and another type of food having another color package by teaching that food packages can be customized to any color specifications; which illustrates that the art finds such things to be suitable for similar intended uses, including methods of packaging food (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Response to Arguments
It is asserted, that Applicant respectfully disagrees with the assertion that the claimed composite meal is obvious in view of the cited prior art. 
On the food being disintegrated, homogenized or minced: YS in view of the additional references is directed to an example of a composite meal comprising at least a boiled egg and slices of whole wheat bread. Applicant has studied the KCT reference which according to the Examiner makes it clear that 12 to 18 month old infants eat foods that are ground, mashed or chopped (i.e. minced). Here it should first be noted "chopped" refers to cutting food into coarser pieces than "mincing", as further discussed below. In other words, chopped food does not anticipate mincing or minced food. 
In response, the cited sections of YS (paras. 56-68, and Fig. 6) are clear that the composite meals are for infant starting at 6 months of age.  Several examples of carbohydrates and protein comprising meal components are presented in the teaching, however, the broad teaching encompasses the broad claim, therefore the teaching is not applied to show only one embodiment for each meal component, as asserted, and this argument is not persuasive.
As for the food being disintegrated or minced, YS teaches the preferred form of the food is mashed (0066) therefore the teaching is open to all of the food components in the kit being mashed, as the arguments above are not persuasive.


It is further asserted, that the KCT reference does not mention bread or boiled eggs. Applicant has therefore sought further information on how bread and boiled eggs is presented to infants, and found the Solidstarts reference: https://solidstarts.com 
The team behind Solidstarts comprise parents, feeding therapists, swallowing specialists, pediatricians, an allergist, pediatric dietitians, a lactation consultant, and a nutritionist. The Solidstarts webpage further comprise a database for various solid foods, and each entry in the database has been reviewed by healthcare workers. 
As regards bread, the Solidstarts reference disclose suitable sizes and forms of bread when given to children from 12-24 months as follows on https://solidstarts. com/foods/bread/: 12 to 18 months old: Go time! This is a great age to explore a wide variety of breads and to offer slices for biting, tearing, and chewing practice. Offer large 
pieces of sliced bread cut in half or quarters. As your toddler's chewing skills 
improve, you can expect less gagging, but any moist, sticky bread may still cause some gagging even at this age. If a child is routinely taking too-big bites of bread, 
with go bigger and more resistant in size, or offer less bite-size pieces at a time. 
18 to 24 months old: Sandwich time! Babies like to take apart a sandwich to 
explore what's inside and eat the pieces separately. Around the 18- to 24-month- mark, toddlers learn how to keep the sandwich together, which unlocks a world of 
possibilities at mealtime. Avoid deli meats (which are packed with sodium and 
nitrates) and jams or jellies (which are packed with sugar). If mixed consistencies (foods with more than one texture) are new for your toddler, supervise your child closely the first few times a sandwich is offered as they will be figuring out how to 
manage the different textures in one bite. 
Accordingly, Solidstarts show that infants from 12-24 months are well able to eat bread in whole slices or half or quarter slices. 
As regards egg, the Solidstarts reference shows that children already the age of 9 months can eat quartered or bite sized pieces of hard-boiled eggs, and that whole hard- boiled eggs can be given to children from 12 months of age, see the graphics at https://solidstarts.com/foods/eggs/ . 
In view of Solidstart's teachings, YS's reference to "sliced whole wheat bread" and "1 small egg boiled" in menu 2, [0127] of YS, for the age period 12-36 months is most reasonably understood as referring to whole slices of bread and a whole small boiled egg. The Solidstarts reference in particular shows that boiled egg and slices of bread do not need to be disintegrated, homogenized or minced in order to be safely served to a child 12 months or older. 
 	In response, YS teaches the preferred form of the food is mashed (0066) therefore the teaching is open to all of the food components in the kit being mashed, as the arguments above are not persuasive.

It is asserted, on sliced, diced and mashed foods:  In the Advisory Action, the Examiner's points out that the sample diets in the Table cited for infants of 12 to 36 months in YS ([0127]) includes many sliced, diced and mashed foods, however does not discuss the form of each and every item listed, which makes obvious the use or minced food for babies in this age group. 
First, it should be noted that "minced" according to the Merriam-Webster online dictionary refers to cutting up or grinding (food, especially meat) into very small pieces, typically in a machine with revolving blades. Other references define mincing as cutting 
 something into pieces in the size range of 1/8-1/16 of an inch or as small as possible using a knife. Mincing furthermore results in smaller pieces that chopping (large irregular pieces) and dicing (regularly formed pieces somewhat smaller than chopped pieces). Mashing refers to a different process in which a food is reduced to a soft pulpy state by beating or pressure, i.e. not by cutting. Accordingly, references to sliced, diced or mashed foods in YS do not equate to minced foods. 
Second, as seen from the Solidstarts reference and bread example above, there are items in the sample diets, such as the sliced bread and boiled egg, which are presented to children of 12 months and older in whole form. Accordingly, the fact that certain items in the sample diets are stated to be sliced, diced or mashed does not mean that other components, whose form is not stated, also are obvious to slice, dice or mash. It would for example not be obvious to mince sliced bread and serve it to children 12-36 months of age when sliced bread is perfectly suitable in slice form for this age group. Therefore, unless the form is otherwise specified in the Table, it must be considered that food components are whole. 
Third, when studying the sample diets, it appears that each meal listed has at least one meal component that is not sliced, diced or mashed, e.g. "cooked noodles", "courgetti fried in corn oil", and "Tuna in oil". As noted above, it would not be obvious to slice, dice, mash or mince food that does not need to be sliced, diced mashed or minced, and unless a food component is stated to be sliced, diced or mashed, it must be considered to be whole. Accordingly, even if a sample diet of YS contains a sliced, diced or mashed component, YS does not suggest any sample diet in which all components, i.e. both carbohydrate containing component and protein containing component, are sliced, diced or mashed. 
 	In response, given the food components of YS are preferably mashed, the arguments above are not persuasive because the teaching is open to all of the food components in the kit being mashed.


It is asserted, that on food being individually packaged, Applicant has previously argued for why [0069] of YS in view of the additional references refers to individual packaging of meals, not meal components, from which follows that YS in view of the additional references, in Applicant's opinion, fails to disclose a composite meal in which a carbohydrate containing meal component is packaged separately from a protein containing meal component required by currently amended claim 1. 
This analysis holds also in view of the Examiners reference to [0026] in the 
Advisory action. Even if [0026] mentions that a diet composition means at least one meal or a part thereof, [0057] explicitly and absolutely state that the diet compositions of the present invention further comprise a protein source. [0057] further provide direction for calculating the amount of energy from protein, and this equation, and the fact that [0057] mentions "further comprise" strongly imply that the diet composition also contains carbohydrates and fats. 
 	Accordingly, if the diet composition is a whole meal, then [0069] states that this 
whole meal may be packaged. If, as the Examiner highlight, the diet composition is a part of a meal, then this part must contain proteins. Reading [0069] for such a diet composition merely results in a protein containing meal component in its own packaging, i.e. there is then no complete composite meal with carbohydrates and protein. Multiple such individually packaged protein containing meal components in a kit of parts does not anticipate the composite meal according to claim 1 with its carbohydrate containing meal component packaged separately from its protein containing meal component. 
In response, YS teaches the invention is toward a kit of diet compositions (ab.), comprising energy from carbohydrates and/or proteins (0025), wherein the diet compositions are preferably individually packaged (0069).  
Therefore, YS provides a plurality of diet compositions, comprising: energy from carbohydrates and/or proteins (0025), wherein the diet compositions are individually packaged (0069), as claimed.  


It is asserted, that on GI and II, Claim 1 as currently pending requires that the II of the composite meal is not more than 100% above the GI of the composite meal. 
Accordingly claim 1 features a restriction on the total II and GI of the carbohydrate containing meal component and the protein containing meal component. 
In the Advisory Action, the Examiner sums the II for egg (31) and the II for grain bread (71) from table 1 in Bao. The Examiner then states that both egg and grain bread have a GI of 0. From table 1 of Bao it can however be noted that, while no GI value is reported for egg, grain bread has a GI of 36. Summing the values for the egg and the grain bread results in summed II value of 102 and a summed GI value of 36. II/GI, i.e. 102/36 is approximately 2.83, and the II is indeed more than 100% larger than the GI. 
The egg + bread meal combination thus fails to anticipate the composite mail defined in claim 1. 
	In response, YS does not limit the food to eggs and bread, therefore this argument is not persuasive.
 

It is asserted, that the rejection of record does not teach separate heat treatment at ambient pressure (claim 2), 
As noted initially, the presently claimed composite meal is unique and solves a problem in the art with regard to traditional autoclaved (i.e. pressure and temperature sterilization treatment) infant food. Such traditional autoclaved infant food mixes the protein containing meal component with the carbohydrate containing meal component before heat-treatment (autoclaving) and storage (packaging). This means that high levels of CML are formed during the heat-treatment and storage, and also during re-heating of the infant food for consumption. 
Claim 2 further defines the composite meal in that the protein containing meal component and the carbohydrate containing meal component have been heat treated separately at ambient pressure. This further distinguishes the composite meal from traditional autoclaved infant food and minimizes the formation of CML during the heat treatment. 
In response, YS teaches the baby food is shelf stable, which makes obvious that heat treatment is used, therefore this does not distinguish over the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 



Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793